            Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTES


 Garrett Traylor,

                          Plaintiff,               Case No. 1:21-cv-10150

 v.

 CarGuard Administration, Inc. and                 Complaint and Demand for Jury Trial
 National Auto Coverage, Inc. d/b/a
 AutoGuard Pro,

                          Defendant.


                                          COMPLAINT

       Garrett Traylor (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against CarGuard Administration, Inc. and National Auto Coverage,

Inc. d/b/a AutoGuard Pro (Defendants):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. §227.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the TCPA claims in this action

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87

(2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-question

subject-matter jurisdiction to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendants conduct business in the

Commonwealth of Massachusetts.

                                                     1
              Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 2 of 6




         4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

         5.      Plaintiff is a natural person residing in Westwood, Massachusetts.

         6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.      Defendant CarGuard Administration, Inc. (“CarGuard”) is a business entity with

principal place of business and mailing address at 4742 N. 24th Street, Suite 300, Phoenix, Arizona

85016.

         8.      Defendant National Auto Coverage, Inc. d/b/a AutoGuard Pro (“AutoGuard”) is a

business entity with principal place of business and mailing address at 3638 W. 1st Street, Suite B,

Santa Ana, California 92703.

         9.      Defendants are “persons” as that term is defined by 47 U.S.C. § 153(39).

         10.     Defendants acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

         11.     CarGuard provides extended warranty services to consumers.

         12.     To generate business through sales, CarGuard relies on telemarketing services

conducted by third parties.

         13.     One of CarGuard’s strategies for telemarking involves the use of an automatic

telephone dialing system (“ATDS”) to solicit business by third parties.

         14.     CarGuard also utilizes pre-recorded messages in its telemarketing to solicit

business.

         15.     Beginning on or about July 15, 2020, AutoGuard began placing automated calls to

Plaintiff on his cellular phone ending in 0277, attempting to sell him an automobile warranty.


                                                      2
            Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 3 of 6




       16.       Plaintiff never sought information about a motor vehicle warranty and did not

consent to the calls from AutoGuard or CarGuard.

       17.       These calls were not made for “emergency purposes,” but rather for telemarketing

purposes.

       18.       Plaintiff’s cellular telephone number ending in 0277 has been on the Do Not Call

Registry since October 11, 2018.

       19.       On or about July 22, 2020, in order to ascertain who was responsible for the calls,

Plaintiff requested a quote from Defendant AutoGuard using the alias Fred W. Garvin to protect

his personal identity.

       20.       The quote was emailed to Plaintiff from info@autoguardpro.com and included

Defendant AutoGuard’s name in the body of the communication. See Exhibit “A.”

       21.       The quote included a copy of a sample CarGuard Platinum Service Contract. See

Exhibit “B.”

       22.       Upon information and belief, Defendant CarGuard authorized Defendant

AutoGuard to solicit and generate prospective customers, and enter into contracts on their behalf

with those prospective customers.

       23.       The actions described herein were in violation of the TCPA.

                                   COUNT I
                  DEFENDANTS VIOLATED THE TCPA 47 U.S.C. § 227(B)

       24.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       25.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has



                                                      3
           Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 4 of 6




the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

        23.      Defendants initiated multiple telephone calls to Plaintiff’s cellular telephone number

using an automatic telephone dialing system.

        23.      Defendants’ calls were not made for “emergency purposes.”

        24.      Defendants’ calls to Plaintiff’s cellular telephone without any prior express

consent.

        25.      Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since October 11, 2018.

        26.      Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        27.      The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        28.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

                                    COUNT II
                    DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)

        29.      Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

        30.      The TCPA prohibits any person or entity of initiating any telephone solicitation to

a residential telephone subscriber who has registered his or his telephone number on the National

                                                       4
           Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 5 of 6




Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

maintained by the Federal Government. 47 U.S.C. § 227(c).

        31.     Defendants contacted Plaintiff despite the fact that Plaintiff has been on the Do Not

Call Registry since October 11, 2018.

        32.     Defendants’ acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

        33.     The acts and/or omissions of Defendants were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        34.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Garrett Traylor, respectfully prays for judgment as follows:

                a.        All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                          227(b)(3)(A)) and 15 U.S.C.A. § 6104(a) for damages under 16 C.F.R. §

                          310.4(b)(1)(iii)(B) ;

                b.        Statutory damages of $500.00 per violative telephone call (as provided

                          under 47 U.S.C. § 227(b)(3)(B));

                c.        Additional statutory damages of $500.00 per violative telephone call (as

                          provided under 47 U.S.C. § 227(C);

                d.        Treble damages of $1,500.00 per violative telephone call (as provided under

                          47 U.S.C. § 227(b)(3));


                                                       5
        Case 1:21-cv-10150-NMG Document 1 Filed 01/28/21 Page 6 of 6




            e.      Additional treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(C);

            f.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and

            g.      Any other relief this Honorable Court deems appropriate.


                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Garrett Traylor, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 01/28/2021                               By: s/ Craig Thor Kimmel
                                                Craig Thor Kimmel, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  6
